Citation Nr: 1224890	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for derangement of the right knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for derangement of the left knee, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of flexion, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint disease of the left knee with limitation of flexion, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in an October 2011 videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate severe lateral instability of the right knee.    

2.  The evaluation assigned for the Veteran's left knee instability is the maximum evaluation assignable under Diagnostic Code 5257 and such rating adequately compensates the level of disability. 

3.  The preponderance of the evidence does not demonstrate right knee flexion limited to 30 degrees.

4.  The preponderance of the evidence does not demonstrate left knee flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for internal derangement of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for an evaluation in excess of 30 percent for internal derangement of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2011).

4.  The criteria for an evaluation in excess of 10 percent degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in August 2008 and July 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, and severity of his condition.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was thereafter readjudicated in November 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are Social Security Administration records, the transcript of the Veteran's October 2011 Board hearing, along with various written statements provided by the Veteran, by his friends, and by his representative, on his behalf.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Factual Background 

Historically, service connection for internal derangement of the knees and degenerative joint disease of the knees was established effective August 3, 2005.  The Veteran filed a claim for an increased rating in August 2008.  

The claims file includes a September 2008 VA examination report.  During his examination, the Veteran reported that he had had knee pain since service and that he received injections and physical therapy.  On questioning the Veteran reported deformity, giving way, instability, pain, stiffness, weakness, and locking several times a week.  He denied incoordination or episodes of dislocation or subluxation.  He reported he could stand for 15 to 30 minutes but could only walk a few yards.  Physical examination revealed instability of the knees.  Range of motion testing demonstrated extension to 0 degrees and 90 degrees of flexion in the right knee and flexion between 0 and 75 degrees for the left knee.  There was objective evidence of pain with active motion bilaterally.  There was no ankylosis or additional limitation after three repetitions of range of motion testing.  Crepitus and an antalgic gait were noted.  There was five millimeters of displacement in the anterior and posterior cruciate ligament in 30 degrees of flexion bilaterally.  The VA examiner described the Veteran's knee instability and laxity of both the right and left knees as mild.  Diagnoses of right and left knee severe osteoarthritis with bilateral instability were provided.

In a July 2009 statement in support of the Veteran's claim, S.C. noted that the Veteran was unable to stand for a length of time without his knees popping out or without severe pain.  She further noted that he had to have a ramp built to his house so that he could have easier access inside.  In another July 2009 statement, D.V. reported that she had known the Veteran for ten years and that during that time she noticed increased pain and swelling in the Veteran's knees.  She stated that his ability to walk, stand and navigate stairs had decreased.  She explained that a simple trip to the mail box required the use of a walker and required an hour's rest.  

An August 2009 VA examination revealed reports of instability of the knees bilaterally and tenderness.  The Veteran reported pain but not stiffness, weakness or incoordination.  He reported that he experienced recurrent episodes of dislocation and popping of the knee.  The Veteran reported that he was able to stand for between 15 and 30 minutes and that he was unable to walk more than a few yards.  It was noted that he always used a cane.  Physical examination revealed no loss of bone.  Mild instability was noted bilaterally.  Range of motion testing demonstrated extension to 0 degrees and 110 degrees of flexion bilaterally.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  It was noted that the impact of the Veteran's knee disorders led to decreased mobility, pain, and problems with lifting and carrying, and that his condition would have a moderate to severe impact on his ability to perform employment and moderate impact on his ability to perform sedentary employment due to pain and limited mobility.  

The Veteran's VA treatment records include a January 2010 x-ray report.  Findings included advanced osteoarthritic changes in the right knee and obliteration of the medial joint compartment.  Increased degenerative changes since 2007 were noted in the left knee.  It was noted that the right knee was unchanged since the previous study and that compared to January 2007 there was increased narrowing of the medial joint space which was obliterated with eburnation of the margins and marginal spurring.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  During his hearing, the Veteran reported that he walked with a cane when not using a motorized wheelchair.  He described continuous pain for which he received cortisone shots.  He explained that he was only able to walk distances of 25 feet before having to take a break secondary to pain and explained that his lifestyle had changed completely due to his knee disorders.

A February 2011 VA examination revealed the Veteran's complaints of constant pain in both knees, increasing with weight bearing.  He reported that both knees could dislocate when he was sleeping.  He reported that he had a great difficulty ambulating and was unable to climb stairs.  He always used a cane or walker and used a motorized cart when shopping.  He reported that he no longer drove because he was unable to quickly or adequately bend his knees.  The Veteran reported symptoms of pain, stiffness, weakness, incoordination, and instability.  He reported episodes of dislocation or subluxation several times a week.  Physical examination revealed no loss of bone, crepitus, edema, tenderness, pain at rest, weakness, abnormal motion and guarding of movement.  Instability was found and described as mild.  The examiner noted that it was difficult to assess the instability of the knees as the Veteran had a great deal of pain and guarded even with limited manipulation.  Range of motion testing revealed flexion to 40 degrees in the left knee and flexion to 60 degrees on the right.  It was noted that the Veteran was unable to perform addition repetitions of range of motion testing secondary to extreme pain with movement.    

At a June 2011 VA examination, the Veteran reported symptoms to include pain, stiffness and instability.  Range of motions studies revealed flexion between 10 and 50 degrees in the right knee and flexion between 10 and 40 degrees in the left knee.  There were no additional limitations after repetitive motion.  The Veteran reported that he experienced a limitation on his ability to lift and move secondary to his knee disorders.  He stated that he was limited to performing household chores.  The examiner noted the Veteran's arthritis would have moderate impact on his ability to perform sedentary work and severe impact on his ability to perform physical work. 


II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file and in the electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

A. Internal Derangement of the Knees

The Veteran contends that he is entitled to an increased rating for internal derangement of the right and left knees.  However, the Board finds that higher ratings are not warranted at this time for either the Veteran's right knee or left knee derangement.  

In this case, the Veteran's internal derangement of the knees is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating when there is knee impairment with moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for knee impairment with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

In the appealed February 2009 rating decision, the RO increased the Veteran's internal derangement ratings to 30 percent for the left knee and 20 percent for the right knee.  Upon review of the record, the Board finds such ratings adequately address the Veteran's symptomatology from internal derangement with instability. 

Notably, while the activities of daily living are shown to be moderately to severely affected by the Veteran's knee instability throughout the period on appeal, at no time is his knee instability shown to be anything but mild and at no time is subluxation reported as severe for either knee.  Indeed, on the 2008 VA examination, the examiner described the instability and laxity in both knees as mild.  No subluxation was noted at that time.  During the 2009 VA examination, the Veteran denied subluxation and dislocation.  The examiner characterized the Veteran's instability as mild.  The 2011 examiner likewise noted the instability was mild.  While at this examination the Veteran reported subluxation occurring a few times a week and that his knee can dislocate at night, there is no objective evidence showing the presence of subluxation or dislocation.

Of note, the Veteran is service-connected for multiple knee disorders, and symptoms pertaining to his arthritis cannot be considered in evaluating his internal derangement.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Thus, considering the objective findings of no more than mild instability, along with the Veteran's subjective report of subluxation and occasional night time dislocation in 2011, the Board finds the 20 percent rating assigned to the right knee reflecting moderate impairment, and the 30 percent rating assigned to the left knee reflecting severe impairment, adequately addresses the objective findings and the subjective complaints.  Accordingly, the claim for an increased rating for internal derangement of both knees is denied. 


B. Degenerative Joint Disease of the Knees

As an initial matter, the Board notes that a separate 10 percent rating for limitation of extension of each knee was granted in an April 2011 rating decision.  The Veteran has not disagreed with that decision and such issues are not before the Board.  

The Veteran is in receipt of 10 percent ratings for degenerative joint disease in each knee due with limitation of flexion.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2011). 

Upon review of the record, the Board finds that at no time throughout the period on appeal is a disability rating in excess of 10 percent warranted for degenerative joint disease with limitation of flexion either knee.  The evidence demonstrates flexion to 90 degrees in the right knee and to 75 degrees in the left knee in September 2008.  VA examination demonstrated flexion to 110 degrees bilaterally in August 2009.  The Veteran's February 2011 VA examination revealed flexion to 40 degrees in the left knee and to 60 degrees in the right knee.  Flexion limited to 50 degrees in the right knee and to 40 degrees in the left knee was noted on the June 2011 VA examination.  

For the next higher, 20 percent disability rating for limitation of flexion of the knee, limitation of flexion of the leg must be to 30 degrees.  The evidence demonstrates that the Veteran's limitation of flexion for both knees most closely approximates the criteria for a 10 percent disability rating.  Indeed, flexion in the right knee has never met the criteria for a 10 percent rating under Diagnostic Code 5260, and the left knee did not warrant a compensable evaluation under Diagnostic Code 5260 until the February 2011 VA examination.  

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a higher disability rating based on limitation of flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board notes that the Veteran reported flare-ups of his knee pain, and acknowledges his subjective complaints of pain.  The Board further notes that the Veteran was unable to repeat range of motion testing secondary to pain during his February 2011 VA examination.  However, for most of the period on appeal, the Veteran's motion is not additionally limited by repetition on testing and indeed, did not even support the 10 percent rating under Diagnostic Code 5260.  The significant decrease in flexion noted in February 2011 and June 2011 accounts for painful motion.  Further, the RO is shown to have granted increased disability ratings for the Veteran's internal derangement of the knee considering his increased pain in its awarding of the 20 and 30 percent disability ratings, noting only that an increase in symptoms warranted a higher rating, rather than assigning a disability rating which were most closely aligned with the rating criteria.  See 38 C.F.R. § 4.14.  In this regard, the 2008 VA examination noted that instability was mild and that there was no subluxation.

In summary, the 10 percent ratings assigned for degenerative joint disease with limitation of flexion of both knees adequately addresses the symptomatology associated with the disability, and an increased rating is denied.


C. Additional Considerations

The Board has considered other diagnostic codes but finds no appropriate code that would allow for ratings in excess of those already assigned.  The Veteran is already receiving separate ratings for limitation of flexion, extension, and instability/subluxation.  There is no indication of ankylosis of the knee or impairment of the tibia and fibula, to warrant an evaluation in excess of the ratings currently assigned for his limitation of flexion or internal derangement.  Thus, consideration under Diagnostic Codes 5256 and 5262 is not warranted.  See 38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's statements and the lay statements submitted in response to this claim, discussing his symptomatology and the reports that the Veteran's ability to walk and stand are limited.  Such symptomatology has been contemplated by the Board in arriving at the decisions above.  Moreover, while the Veteran's friend explained that a simple trip to the mail box required his use of a walker and required an hour's rest, the Board notes that the June 2011 examiner indicated the Veteran's significant heart and lung disease causes him to tire easily and require that he sit down and take frequent breaks.  Further, he was noted be acutely short of breath while walking only a few steps at the examination.  Thus, whether the Veteran's need to take breaks and rest after ambulating is due to his knee disabilities versus other disabilities is not within the competence of a lay person.  Accordingly, the Board concludes that the medical findings are of greater probative value as to the severity of the Veteran's knee disabilities than lay assertions assessing his functional limitations.  
  
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, considering all of the disorders discussed above, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all times pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and, in the case of the Veteran's right knee internal derangement and bilateral degenerative joint disease, provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, while the Veteran's left knee derangement is currently rated at 30 percent, the highest available schedular rating, the Board finds that this disability rating reasonably describes the level of the Veteran's symptoms and that, accordingly, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is also unwarranted in this case.  

As a final matter, the Board notes that in a November 2011 rating decision, the RO denied the Veteran's claim for entitlement to a total disability rating due to individual unemployability based on his knee disabilities.  The Veteran has not yet appealed that decision and no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence assignment of ratings higher than those assigned above, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for derangement of the right knee is denied.

Entitlement to an increased rating for derangement of the left knee is denied.

Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of flexion is denied.

Entitlement to an increased rating for degenerative joint disease of the left knee with limitation of flexion is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


